DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2016/0327332).
Regarding claim 9, Kim discloses an appliance, said appliance comprising: 
a body (1) to which a door (10) is attached, wherein the door is moveable between an open position to access an interior of the body and a closed position (see figures 1-2); 
a graphical display device (300 and 400) mounted to the door (10) of the appliance (1; see figure 3), wherein the graphical display device (300 and 400) comprises a display screen (300), a housing (100) to which the display screen (300) is attached (see figure 4), a controller (LED controller and sensor controller 330) retained within the housing (100), and wherein the housing (100) includes a mount (130) for affixing the housing (100) to the door (10; see figure 4); 
wherein the body (1) includes a power supply (the power supply from the wall) configured to provide power to the graphical display device (300 and 400) when the door is in a closed position (see figure 1), and wherein the controller (LED controller and sensor controller 330) is operable to selectively enable visual display information to be displayed on the display screen (300; see figures 1).
Regarding claim 14, Kim discloses the mount (130) comprises a pair of mounts (130) with the pair of mounts configured to affix the graphical display device (300 and 400) to the door (10; see figure 7).
Regarding claim 15, Kim discloses the door (10) comprises an outer frame (20 and 30) disposed about a transparent panel (230), and wherein the pair of mounts (130) are affixed to the frame (20 and 30; see figures 4 and 7).
Regarding claim 16, Kim discloses an appliance, said appliance comprising: 
a body (1) to which a door (10) is attached, wherein the door (10) comprises an outer frame (20 and 30) disposed about a transparent panel (230) and wherein the door (10) is moveable between an open position to access an interior of the body and a closed position (1; see figures 1-2 and 4); 
a graphical display device (300 and 400) mounted to the door (10) of the appliance, wherein the graphical display device (300 and 400) comprises a display screen (300), a housing (100) to which the display screen (300) is attached (see figure 4), a controller (LED controller and sensor controller 330) retained within the housing (100), and wherein the housing (100) includes a mount (130) for affixing the housing (100) to the frame (20 and 30) of the door (10; see figures 1-2, 4 and 7); and 
a grip portion (43) disposed at the frame (20 and 30) and extending outwardly relative to a plane defined by the transparent panel (230; see figures 2-4), wherein the grip portion (43) is configured to be grasped by an individual to open the door (10; see figures 1-2); 
wherein the controller (LED controller and sensor controller 330) is operable to selectively enable visual display information to be displayed on the display screen (300; see figure 2).
Regarding claim 17, Kim discloses the grip portion (43) extends from the frame (20 and 30; see figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Devilbiss et al. (2010/0308073).
Regarding claim 1, Kim discloses an appliance, said appliance comprising: 
a body (1) to which a door (10) is attached (see figures 1-2), wherein the door (10) is moveable between an open position to access an interior of the body (1) and a closed position (see figures 1-2); 
a graphical display device (300 and 400) mounted to the door (10) of the appliance (10; see figure 3), wherein the graphical display device (300 and 400) comprises a display screen (300), a housing (100) to which the display screen (300) is attached (see figure 4), a controller (LED controller and sensor controller 330) retained within the housing (100), and wherein the housing (100) includes a mount (130) for affixing the housing (100) to the door (10; see figure 7); wherein a power source is configured to provide power to the controller (LED controller and sensor controller 330) and the display screen (300), and wherein the controller (LED controller and sensor controller 330) is operable to selectively enable visual display information to be displayed on the display screen (300; see figure 5).	
However, Kim fails to disclose a battery retained within the housing and the battery is configured to provide power to the controller and the display screen.
Devilbiss teaches a refrigerator comprising a graphical display device (52) and a rechargeable battery (38) retained within a housing and the battery is configured to provide power to a controller (36) and the display screen (52; paragraph [0023]; see figure 2A).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the appliance of Kim to incorporate a rechargeable battery as taught by Devilbiss in order to provide backup power for the display device when the main power source is out of service.

Claim(s) 2-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Devilbiss as applied to claim 1 above and further in view of Azancot et al. (2011/0121660).
Regarding claim 2, Kim as modified discloses the battery comprises a rechargeable battery (38, Devilbiss). 
However, Kim fails to disclose the body includes a charger, and wherein the charger is operable to recharge the battery when the door is in a closed position.
Azancot teaches an appliance mounted power comprising is an inductive power outlet (200). The inductive power outlet (200) may be incorporated into a refrigerator (paragraph [0031]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the appliance of Kim to incorporate an inductive power supply as taught by Azancot in order to provide inductive power supply so that the use of electrical cables can be reduced or avoid. Upon the modification, the inductive power outlet (200, Azancot) would charge the rechargeable battery (38, Devilbiss) for backup energy.
Regarding claim 3, Kim as modified discloses the charger comprises an inductive charger (the inductive power outlet 200, Azancot).
Regarding claim 6, Kim as modified discloses the door (10) defines a plane and wherein the display screen (300) is spaced from the plane of the door (10) by the housing (100; see figures 6-7).
Regarding claim 7, Kim as modified discloses the mount (130) comprises a pair of mounts (see figure 8) with the pair of mounts configured to affix the graphical display device (300 and 400) to the door (10; see figures 5 and 8).
Regarding claim 8, Kim as modified discloses the door (10) comprises an outer frame (20 and 30) disposed about a transparent panel (230), and wherein the mount (100) is affixed to the frame (20 and 30; see figure 4).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Devilbiss as applied to claim 1 above and further in view of Kang et al. (2013/0174586).
Regarding claim 4, Kim fails to disclose the graphical display device (300 and 400) includes a wireless interface enabling connection with a remote computer for controlling the visual display information to be displayed on the display screen.
Kang teaches a refrigeration comprising a graphical display device (130) includes a wireless interface (122) enabling connection with a remote computer (160) for controlling the visual display information (refrigerator operation status) to be displayed on the display screen (122; paragraph [0026]; see figure 1-2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the device of Kim to incorporate a remote computer and the claimed wireless communication between a controller and a remote computer as taught by Kang in order to provide remote control for the appliance.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Azancot.
Regarding claim 10, Kim discloses fails to disclose the power supply comprises an inductive power supply.
Azancot teaches an appliance mounted power comprising is an inductive power outlet (200). The inductive power outlet (200) may be incorporated into a refrigerator (paragraph [0031]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the appliance of Kim to incorporate an inductive power supply as taught by Azancot in order to provide inductive power supply so that the use of electrical cables can be reduced or avoid.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Azancot as applied to claim 10 above and further in view of Devilbiss.
Regarding claim 11, Kim as modified discloses wherein the inductive power supply (200, Azancot) comprises an inductive charger (the inductive outlet; paragraph [0031], Azancot).
However, Kim fails to disclose the refrigerator further comprising a battery retained within the housing and wherein the battery is configured to provide power to the controller (36) and the display screen, and wherein the inductive charger is operable to recharge the battery when the door is in a closed position
Devilbiss teaches a refrigerator comprising a battery (the rechargeable battery 38) retained within the housing and wherein the battery is configured to provide power to the controller (36) and the display screen (52; see figure 2A), and wherein a power supply is operable to recharge the battery (38) when the door is in a closed position (see figure 1A).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the appliance of Kim to incorporate a rechargeable battery as taught by Devilbiss in order to provide backup power for the display device when the main power source is out of service. Upon the modification, the inductive power outlet (200, Azancot) would charge the rechargeable battery (38, Devilbiss) for backup energy.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kang.
Regarding claim 12, Kim fails to disclose the graphical display device (300 and 400) includes a wireless interface enabling connection with a remote computer for controlling the visual display information to be displayed on the display screen.
Kang teaches a refrigeration comprising a graphical display device (130) includes a wireless interface (122) enabling connection with a remote computer (160) for controlling the visual display information (refrigerator operation status) to be displayed on the display screen (122; paragraph [0026]; see figure 1-2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the device of Kim to incorporate a remote computer and the claimed wireless communication between a controller and a remote computer as taught by Kang in order to provide remote control for the appliance.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Devilbiss.
Regarding claim 19, Kim fails to disclose a battery retained within the housing and wherein the battery is configured to provide power to the controller and the display screen. 
Devilbiss teaches a refrigerator comprising a battery (the rechargeable battery 38) retained within the housing and wherein the battery is configured to provide power to the controller (36) and the display screen (52; see figure 2A), and wherein a power supply is operable to recharge the battery (38) when the door is in a closed position (see figure 1A).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the appliance of Kim to incorporate a rechargeable battery as taught by Devilbiss in order to provide backup power for the display device when the main power source is out of service. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Koo et al. (2017/0370636).
Regarding claim 20, Kim fails to disclose the graphical display device (300 and 400) further comprises at least one of a camera, a proximity sensor, and a motion sensor.
Koo teaches a refrigerator comprising graphical display device (210) further comprises at least one of a camera, a proximity sensor (50), and a motion sensor (see figure 5).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the appliance of Kim to incorporate a proximity sensor as taught by Koo in order to sense individuals around the appliance.

Allowable Subject Matter
Claims 5, 13 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose claimed housing which comprising a grip of the graphical display device as recited in claims 5, 13 and 18. Also, the prior art of record fails to provide further teaching or motivation to modify the appliance of Kim in order to arrive the claim invention. Therefore, claims 5, 13 and 18 are currently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763